Exhibit 10.78(b)

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT

This Amendment No. 2 to Amended and Restated Credit Agreement dated as of
April 26, 2012 (this “Amendment”), is by and among SMITH & WESSON HOLDING
CORPORATION, a Nevada corporation, SMITH & WESSON CORP., a Delaware corporation,
THOMPSON/CENTER ARMS COMPANY, INC., a New Hampshire corporation, THOMPSON CENTER
HOLDING CORPORATION, a Delaware corporation, SMITH & WESSON SECURITY SOLUTIONS,
INC., a Delaware corporation, FOX RIDGE OUTFITTERS, INC., a New Hampshire
corporation, O.L. DEVELOPMENT, INC., a New Hampshire corporation, BEAR LAKE
HOLDINGS, INC., a Delaware corporation, and SMITH & WESSON DISTRIBUTING, INC., a
Delaware corporation (collectively, the “Borrowers”, and each a “Borrower”), TD
BANK N.A., a national banking association, in its capacity as administrative
agent (in said capacity, the “Administrative Agent”) for the lenders from time
to time party to the Credit Agreement referenced below (collectively, the
“Lenders”).

R E C I T A L S:

WHEREAS, the Borrowers, the Administrative Agent and the Lenders have entered
into that certain Amended and Restated Credit Agreement dated as of December 7,
2010 (as amended, restated, supplemented or modified from time to time, the
“Credit Agreement”); and

WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders enter into this Amendment to permit a Borrower to merge with and into
another Borrower without obtaining the prior written consent of the Lenders, all
as more particularly set forth herein, and the Administrative Agent and the
Required Lenders have agreed to do so, subject to the terms and conditions set
forth herein;

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Recitals. The foregoing recitals are hereby incorporated by reference herein.

2. Definitions. Terms defined in the Credit Agreement and not otherwise defined
herein shall have the meanings given to such terms in the Credit Agreement.

3. Amendments to Credit Agreement. The parties hereto hereby agree that,
effective on the Amendment Effective Date, the Credit Agreement is hereby
amended as follows:

3.1. Amendment to Section 7.03(a). Section 7.03(a)(i) of the Credit Agreement is
hereby amended by deleting clause (i) in its entirety and substituting the
following new clause (i) therefor:

“(i) any Subsidiary of any Borrower may merge into such Borrower in a
transaction in which such Borrower is the surviving Person and any Borrower may
merge into another Borrower,”.

4. Representations and Warranties. The Borrowers, by their execution hereof,
jointly and severally represent and warrant as follows:

4.1. Legal Existence; Organization. Each Borrower is duly organized and validly
existing and in good standing under the laws of the jurisdiction of its
organization and under the laws of each other jurisdiction in which it is
qualified to do business, with all power and authority (corporate or otherwise)
necessary (a) to enter into this Amendment and the documents executed in
connection herewith and to perform all of its obligations hereunder and
thereunder, and (b) to own its properties and carry on the business now
conducted or proposed to be conducted by it.



--------------------------------------------------------------------------------

4.2. Enforceability. Each Borrower has taken all action (corporate or otherwise)
required to make the provisions of this Amendment and the documents executed in
connection herewith valid and enforceable obligations of such Borrower, as they
purport to be. Each Borrower has duly authorized, executed and delivered this
Amendment and the documents executed in connection herewith. This Amendment and
each document executed in connection herewith is the legal, valid and binding
obligations of such Borrower and each is enforceable against such Borrower in
accordance with its terms.

4.3. No Legal Obstacle to Agreements. Neither the execution, delivery or
performance by any Borrower of this Amendment or any document executed in
connection herewith nor the execution, delivery or performance by any Borrower,
nor the consummation of any other transaction referred to or contemplated by
this Amendment, any document executed in connection herewith, nor the
fulfillment of the terms hereof or thereof, has constituted or resulted in or
will constitute or result in:

4.3.1 any breach or termination of any agreement, instrument, deed or lease to
which such Borrower is a party or by which such Borrower is bound, or of the
charter, by-laws or other organizational documents, as applicable, of such
Borrower;

4.3.2 the violation of any law, judgment, decree or governmental order, rule or
regulation applicable to such Borrower;

4.3.3 the creation under any agreement, instrument, deed or lease of any Lien
(other than Liens on the Collateral which secure the Obligations) upon any of
the assets of such Borrower; or

4.3.4 any redemption, retirement or other repurchase obligation of such Borrower
under any charter, by-law, organizational document, agreement, instrument, deed
or lease to which such Borrower is a party.

Except such as have been obtained and are in full force and effect, no approval,
authorization or other action by, or declaration to or filing with, any
governmental or administrative authority or any other Person is required to be
obtained or made by any Borrower in connection with the execution, delivery and
performance by such Borrower of this Amendment or any document executed in
connection herewith or the consummation of the transactions contemplated hereby
or thereby or the execution, delivery and performance by such Borrower.

4.4. Defaults. No Default exists or, immediately after giving effect to this
Amendment, will exist.

4.5. Incorporation of Representations and Warranties. The representations and
warranties set forth in Article V of the Credit Agreement and in the other Loan
Documents are each true and correct in all material respects on the date hereof
as if originally made on and as of the date hereof, except to the extent that
such representations and warranties expressly relate to an earlier date, in
which case, such representations and warranties shall be true and correct as of
such earlier date, provided that all representations and warranties set forth in
Article V with respect to the Schedules shall be true and correct as of the date
hereof with reference to the updated Schedules delivered herewith.

5. Conditions. This Amendment shall become effective upon the date when each of
the following conditions precedent have been satisfied (the “Amendment Effective
Date”):

 

- 2 -



--------------------------------------------------------------------------------

5.1. Consummation of this Amendment. The Administrative Agent shall have
received this Amendment fully executed by the parties hereto.

5.2. Fees and Expenses. The Borrowers shall have paid or provided for payment of
all fees and expenses of the Administrative Agent (including the reasonable fees
and expenses of its legal counsel) in connection with this Amendment and the
documents executed in connection herewith and the transactions contemplated
herein.

6. Further Assurances. Each Borrower will, promptly upon the request of the
Administrative Agent from time to time, execute, acknowledge, deliver, file and
record all such instruments and notices, and take all such other action, as the
Administrative Agent deems necessary or advisable to carry out the intent and
purposes of this Amendment (and the attached acknowledgements and consents) and
the documents executed in connection therewith.

7. No Defenses; Release. Each Borrower warrants and represents to the
Administrative Agent and the Lenders that, as of the Amendment Effective Date,
such Borrower has no claims, counterclaims, offsets or defenses to the Loan
Documents or the Obligations, or if any such Person does have any claims,
counterclaims, offsets or defenses to the Loan Documents or the Obligations as
of the Amendment Effective Date, the same are hereby waived, relinquished and
released in consideration of the execution and delivery of this Amendment by the
Administrative Agent and the Lenders party hereto.

8. General. Except as specifically amended hereby, all of the terms and
provisions of the Credit Agreement and each of the other Loan Documents
(including without limitation any Collateral Documents) and all related
documents, shall remain in full force and effect and are hereby ratified and
confirmed. This Amendment may be executed in any number of counterparts, which
together shall constitute one instrument, and shall bind and inure to the
benefit of the parties thereto and their respective successors and assigns,
including as such successors and assigns, all holders of any Obligation.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy or in PDF format by electronic mail shall be effective as delivery of a
manually executed counterpart of this Amendment. This Amendment shall be
governed by and construed in accordance with the laws of the State of New York,
including, but not limited to, Section 5-1401 of the New York General
Obligations Law.

[Signature pages follow]

 

- 3 -



--------------------------------------------------------------------------------

Each of the undersigned has caused this Amendment to be executed and delivered
by its duly authorized officer as of the date first above written.

 

Borrowers: SMITH & WESSON HOLDING CORPORATION By:   /s/ Jeffrey D. Buchanan
Name:   Jeffrey D. Buchanan Title:   Chief Financial Officer SMITH & WESSON
CORP. By:   /s/ Jeffrey D. Buchanan Name:   Jeffrey D. Buchanan Title:   Chief
Financial Officer THOMPSON/CENTER ARMS COMPANY, INC. By:   /s/ Jeffrey D.
Buchanan Name:   Jeffrey D. Buchanan Title:   Chief Financial Officer SMITH &
WESSON SECURITY SOLUTIONS, INC. By:   /s/ Jeffrey D. Buchanan Name:   Jeffrey D.
Buchanan Title:   Chief Financial Officer FOX RIDGE OUTFITTERS, INC. By:   /s/
Jeffrey D. Buchanan Name:   Jeffrey D. Buchanan Title:   Chief Financial Officer



--------------------------------------------------------------------------------

BEAR LAKE HOLDINGS, INC. By:   /s/ Jeffrey D. Buchanan Name:   Jeffrey D.
Buchanan Title:   Chief Financial Officer O.L. DEVELOPMENT, INC. By:   /s/
Jeffrey D. Buchanan Name:   Jeffrey D. Buchanan Title:   Chief Financial Officer
THOMPSON CENTER HOLDING COMPANY By:   /s/ Jeffrey D. Buchanan Name:   Jeffrey D.
Buchanan Title:   Chief Financial Officer SMITH & WESSON DISTRIBUTING, INC. By:
  /s/ Jeffrey D. Buchanan Name:   Jeffrey D. Buchanan Title:   Chief Financial
Officer



--------------------------------------------------------------------------------

Required Lenders: TD BANK, N.A. By:   /s/ Maria P. Goncalves Name:   Maria P.
Goncalves Title:   Regional Vice President SOVEREIGN BANK By:   /s/ Jorge A.
Schwarz Name:   Jorge A. Schwarz Title:   SVP BERKSHIRE BANK By:   /s/ Stefanos
A. Parastatidis Name:   Stefanos A. Parastatidis Title:   Commercial Loan
Officer CHICOPEE SAVINGS BANK By:   /s/ Kathi L. Donahue Name:   Kathi L.
Donahue Title:   Senior Vice President DEUTSCHE BANK TRUST COMPANY AMERICAS By:
  /s/ Dusan Lazarov Name:   Dusan Lazarov Title:   Director By:   /s/ Benjamin
Souh Name:   Benjamin Souh Title:   Vice President



--------------------------------------------------------------------------------

Administrative Agent:

 

TD BANK, NA.,

as Administrative Agent

By:   /s/ Maria P. Goncalves Name:   Maria P. Goncalves Title:   Regional Vice
President